DETAILED ACTION
Claims 2-5, 7, and 11-12 were rejected in the Office Action mailed 08/03/2020. 
Applicant filed a request for continued examination, amended claims 2-5, 7, and 11, and added new claim 25 on 08/03/2020. 
Claims 2-5, 7, 11-12, and 25 are pending. 
Claims 2-5, 7, 11-12, and 25 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 2-5, 7-, 11-12, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the specification for the limitation “at least some of said polymer fibers… … are combinable with said thermoplastic polymer matrix” in lines 6-7. 
Regarding claim 5, while there is support in the specification for the limitation, “the polymer fibers consist of 100% PEEK fibers”, there is no support in the specification for the limitation, “at least some polymer fibers consist of 100% PEEK fibers”. 
Regarding dependent claims 3-5, 7, 11-12, and 25, these claims do not remedy the deficiencies of parent claim 2 noted above, and are rejected for the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 11-12, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation, “a composite second layer including a material containing carbon fibers and having a thermoplastic polymer matrix” in lines 3-4. It is unclear if the material containing carbon fibers is the same or different as the thermoplastic polymer matrix. Therefore, the claim is indefinite. 
Claim 11 recites the limitation "first and said second composite layers" in line1. There is insufficient antecedent basis for the term “first composite layer” in the claim.
Regarding dependent claims 3-5, 7, 11-12, and 25, these claims do not remedy the deficiencies of parent claim 2 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-5, 7, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wadahara et al. (US 2004/0241415) (Wadahara) in view of Nishimura et al. (US 6,995,099) (Nishimura).
Regarding claims 2-5 and 7
Wadahara teaches a unidirectional reinforcing fiber substrate for a composite material (Wadahara, [0022-0023]; [0110]; [0169]; FIG. 4), wherein the unidirectional reinforcing fiber substrate is formed by reinforcing fiber yarns and auxiliary yarns (Wadahara, [0147]; [0165]; [0169]; FIG. 4). Wadahara teaches the reinforcing fiber of the reinforcing fiber yarn and the auxiliary yarn is carbon fiber (Wadahara, [00119-0121]; [0216]). 
Wadahara teaches the method for producing a composite material includes resin transfer molding (Wadahara, [0159]). Wadahara teaches the resin material is polyamide, polyetherimide, or polyetheretherketone (Wadahara, [0042]; [0108]), wherein the resin material is impregnated into the unidirectional reinforcing fiber substrate to form a composite material (Wadahara, [0134]; [0223]). 
Given Wadahara teaches forming composite material by impregnating the unidirectional reinforcing fiber substrate comprising carbon fibers with the thermoplastic resin material 

Wadahara does not explicitly teach a first layer including nonwoven fabric including polymer fibers, wherein at least some of said polymer fibers are formed of the same material as and are combinable with said thermoplastic polymer matrix, and said first layer and said composite second layer are bonded together (A), and wherein the nonwoven fabric is a needle-punched and hydro-entangled nonwoven material (B). 

With respect to the difference, Nishimura teaches a complex fiber reinforcing material including a sheet-shaped fiber reinforcing material composed of reinforcing fibers, and a non-woven fabric laminated on at least one side of the fiber reinforcing material, wherein the fibers constituting the non-woven fabric pass through the fiber reinforcing material to integrate the non-woven fabric with the fiber reinforcing material (Nishimura, abstract). 
Nishimura teaches the non-woven fabric 3 is integrated with one side of a unidirectional sheet comprising reinforcing yarns 4 and auxiliary yarns 5 (Nishimura, col. 4 lines 11-17; FIG. 3), wherein the reinforcing fibers are carbon fibers (Nishimura, col. 5 lines 1-8). 
Nishimura teaches the non-woven fabric is composed of short fibers which are entangled by a mechanical bonding method comprising needle punching or punching with a fluid (i.e., hydro-entanglement) (Nishimura, col. 5 lines 54-60), wherein the fibers of the non-woven fabric are nylon 6 or nylon 66 (i.e., polyamide), polyetherimide, or polyetheretherketone (Nishimura, col. 6 lines 56 – col. 7 line 3. 
Nishimura teaches the fibers of the non-woven fabric pass through the reinforcing fiber layers to integrate the non-woven fabric with the material (i.e. non-woven fabric bonded to reinforcing fiber layers) (Nishimura, col. 7 lines 9-18; FIG. 7), wherein the non-woven fabric is 
Nishimura teaches complex fiber reinforcing material is molded using resin transfer molding to form a fiber reinforced plastic (Nishimura, col. 10 lines 26-30), wherein the non-woven fabric forms interleaf layers in the fiber reinforced plastic (Nishimura, col. 6 lines 17-21). 
As Nishimura expressly teaches, the fibers of the non-woven fabric are bonded by entanglement and therefore improve the fitting property of the material to the mold (Nishimura, col. 6 lines 6-11). 
As Nishimura expressly teaches, the interleaf layers comprising fibers improve the interlayer toughness of the fiber reinforced plastic (Nishimura, col. 10 lines 23-25).
Nishimura and Wadahara are analogous art as they are both drawn to fiber reinforcing material for composite materials via resin transfer molding. 
In light of the motivation of integrating a non-woven to the fiber reinforcing material as provided by Nishimura, it therefore would have been obvious to one of ordinary skill in the art to integrate (i.e., bond) the non-woven fabric of Nishimura to the unidirectional reinforcing fiber substrate of Wadahara comprising carbon fibers with the thermoplastic resin material comprising polyamide, polyetherimide, or polyetheretherketone, in order to improve the fitting property of the unidirectional reinforcing fiber substrate and improve the toughness of the composite material, and thereby arrive at the claimed invention. 
Given that Nishimura discloses the non-woven that overlaps the presently claimed first layer, including the non-woven is formed by needle punching or hydroentangling and is integrated (i.e., bonded) to the unidirectional reinforcing fiber substrate by needle punching or hydroentangling, it therefore would be obvious to one of ordinary skill in the art, to use the non-woven fabric which is a needle-punched and hydro-entangled nonwoven material, which is both disclosed by Nishimura and encompassed within the scope of the present claims and thereby arrive at the claimed invention.


Regarding claim 11
In view of FIG. 4 of Wadahara, the composite material comprising the unidirectional reinforcing fiber substrate is included as individual strips. 

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wadahara et al. (US 2004/0241415) (Wadahara) in view of Nishimura et al. (US 6,995,099) (Nishimura), as applied in claim 2 above, and further in view of Anantharamaiah et al. (US 2009/0258559) (Anantharamaiah).
Regarding claim 25
Wadahara in view of Nishimura teaches all of the limitation of claim 2 above, however does not explicitly teach the nonwoven fabric is calendered. 

Anantharamaiah teaches the non-woven fabric is subjected to needle punching, hydro entangling, and calendering (Anantharamaiah, [0042]; FIG. 1). 
As Anantharamaiah expressly teaches, calendering is useful for eliminating variations in thickness of the nonwoven fabric (Anantharamaiah, [0065]). 
Anantharamaiah and Wadahara in view of Nishimura are analogous art as they are both drawn to nonwoven fabrics. 
In light of the motivation of calendaring a nonwoven fabric as provided by Anantharamaiah, it therefore would have been obvious to one of ordinary skill in the art to calender the hydroentangled and needle punched nonwoven fabric of Wadahara in view of Nishimura, in order to produce a durable nonwoven fabric with a uniform thickness, and thereby arrive at the claimed invention.

Claim 11 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wadahara et al. (US 2004/0241415) (Wadahara) in view of Nishimura et al. (US 6,995,099) (Nishimura), as applied in claim 2 above, and further in view of Beraud et al. (US 2013/0108823) (Beraud). 
Regarding claim 11
Wadahara in view of Nishimura teaches all of the limitation of claim 2 above, however does not explicitly teach one of the first layer and the second composite layer is included in the form of individual strips. 
	With respect to the difference, Beraud teaches an intermediate material made up of an array of individualized ribbons, each ribbon being composed of a tape of unidirectional reinforcing carbon fibers associated on each of its faces with a veil (i.e., non-woven) of 
	As Beraud expressly teaches, the individual and independent strips constituted by unidirectional reinforcing fibers carrying non-woven on its face is advantageous at the level of deformability and ease of preform design on moulds of complex shape (Beraud, [0044]). 
	As Beraud expressly teaches, using ribbons carrying non-wovens will contribute the preferred mechanical properties to the final piece and offer numerous design possibilities (Beraud, [0044]). 
	Beraud and Wadahara in view of Nishimura are analogous art as they are both drawn to fiber composites. 
	In light of the motivation of using individual strips constituted by unidirectional reinforcing fibers as provided by Beraud, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the unidirectional reinforcing fiber substrate of Wadahara in view of Nishimura such that it possesses the form of individual strips, in order to improve the level of deformability, ease of preform design on moulds of complex shape, and mechanical properties of the final piece as well as offer numerous design possibilities, and thereby arrive at the claimed invention. 
 
Response to Arguments
Regarding the amendment to the specification, the previous specification objection is withdrawn. 

Regarding the amendment to the claims, the previous claim objections are 35 U.S.C. 112(a) and 112(b) rejections are withdrawn. However, the amendment necessitates a new set of 35 U.S.C 112(a) and 112(b) rejections. 

In view of the amendments to the claims, it is agreed the previous rejections would not meet the presently claimed. Therefore, the previous 35 U.S.C 103 rejections are withdrawn. However, upon further search and consideration, a new set of rejections is set forth above. 

Applicant's arguments filed 08/03/2020 with respect to Beraud and Nishimura have been fully considered but they are not persuasive, as set forth below. 

Regarding Beraud
Applicants primarily argue:
“Beraud is silent on the preparation of these veils. As a consequence, Beraud neither discloses nor suggests that there are a needle-punching step, a hydro-entangling step and/or a calendaring step during this preparation.”

Remarks, pg. 8
The Examiner respectfully traverses as follows:
Firstly, Beraud is not relied up on to teach a hydroentangling step and a needle punching step. 
Secondly, it is noted that while Beraud does not disclose all the features of the present claimed invention, Beraud is used as teaching reference, and therefore, it is not necessary for In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention. 

Regarding Nishimura
	
Applicants primarily argue:
“Nishimura discloses a sheet-formed complex fiber reinforcing material composed of reinforcing fibers and a nonwoven fabric composed of short fibers as defined at col. 5, lns 32-39. Concerning the preparation of said nonwoven fabric, it is indicated at col. 5, lns54-61, that the fabric can be mechanically entangled by needle-punching OR punching with water.”

Remarks, pg. 
The Examiner respectfully traverses as follows:
	Applicant is correct Nishimura discloses the non-woven fabric is composed by a needle punching or punching with water (i.e., hydro-entangling) (Nishimura, col. 5 lines 54-61). The fact remains Nishimura further teaches the non-woven fabric is passed through the reinforcing fabric layers by needle punching or punching with water (i.e., hydro-entangling) (Nishimura, col. 7 lines 22-25). Therefore, Nishimura teaches a secondary step of needle punching or hydroentangling. 
Given that Nishimura discloses the non-woven that overlaps the presently claimed first layer, including the non-woven is formed by needle punching or hydroentangling and is integrated (i.e., bonded) to the unidirectional reinforcing fiber substrate by needle punching or hydroentangling, it therefore would be obvious to one of ordinary skill in the art, to use the non-woven fabric which is a needle-punched and hydro-entangled nonwoven material, which is both disclosed by Nishimura and encompassed within the scope of the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789